DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 7/12/2022.
	Claims 1-19 have been canceled by applicant.
	Claims 20-25 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 8/17/2022 is in compliance with the provisions of 37 CFR 1.97.  However, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
	Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
	The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.
	

Claim Objections
4.	Claims 22 and 25 are objected to because of the following informalities:  
Claims 22 and 25 are missing period (.) to end the claim limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

6.	Claims 20-25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Oray et al. (US 2006/0173470) hereinafter (“Oray”).
With regard to claim 20, Oray discloses a staple cartridge (50), 
comprising: a cartridge deck (working surfaces P 0004, see fig.2); a longitudinal slot (part of cartridge not shown) extending from a proximal end to a distal end through said cartridge deck; staple cavities (part of cartridge not shown) defined in said cartridge deck; staples (P 0004) removably stored in said staple cavities; and an adjunct (100 fig.1) positioned on said cartridge deck, wherein said adjunct comprises a biocompatible layer and a hydrogel (a hydrogel film can be provided as the single material, wherein the hydrogel is itself provided with sufficient mechanical strength P 0024), wherein said hydrogel is configured to expand and absorb tissue fluids, wherein said hydrogel provides compression to the tissue as it expands while absorbing tissue fluids.  
With regard to claim 21, Oray discloses a staple cartridge (50), wherein 
said hydrogel comprises a dry hydrogel (form of a powdered resin composition P0026).  
With regard to claim 22, Oray discloses a staple cartridge (50), wherein said hydrogel comprises polyalkylene oxides, polysaccharides, esters, aliphatic esters, orthoesters, phosphoesters, carbonates, urethanes, ethers, amides, phenolics, and combinations thereof (see P 0028). 
With regard to claim 23, Oray discloses a staple cartridge (50),  comprising: a cartridge deck (working surfaces P 0004, see fig.2); a longitudinal slot (part of cartridge not shown) extending from a proximal end to a distal end through said cartridge deck; staple cavities (part of cartridge not shown) defined in said cartridge deck; staples (P 0004) removably stored in said staple cavities; and a tissue thickness compensator (100) removably adhered to said cartridge deck (see fig.2), wherein said tissue thickness compensator (100) is configured to support tissue, wherein said tissue thickness compensator comprises a biocompatible layer and a hydrogel (a hydrogel film can be provided as the single material, wherein the hydrogel is itself provided with sufficient mechanical strength P 0024), wherein said hydrogel is configured to expand and absorb tissue fluids, and wherein said hydrogel provides compression to the tissue during expansion.  
With regard to claim 24, Oray discloses a staple cartridge (50), wherein said hydrogel comprises a dry hydrogel (hydrogel (form of a powdered resin composition P 0026).  
  With regard to claim 25, Oray discloses a staple cartridge (50), wherein said hydrogel comprises polyalkylene oxides, polysaccharides, esters, aliphatic esters, orthoesters, phosphoesters, carbonates, urethanes, ethers, amides, phenolics, and combinations thereof (see P 0028).

7.	Claims 20-25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Huitema et al. (US 20090206143) hereinafter (“Huitema”).
With regard to claim 20, Huitema discloses a staple cartridge (22), 
comprising: a cartridge deck (28); a longitudinal slot (as seen in fig.6) extending from a proximal end to a distal end through said cartridge deck (28); staple cavities (30) defined in said cartridge deck (28); staples (deform the staples as they are deployed from the staple cartridge P 0004) removably stored in said staple cavities (30); and an adjunct (36) positioned on said cartridge deck (see fig.5), wherein said adjunct comprises a biocompatible layer and a hydrogel (P 0104), wherein said hydrogel is configured to expand and absorb tissue fluids, wherein said hydrogel provides compression to the tissue as it expands while absorbing tissue fluids.  
With regard to claim 21, Huitema discloses a staple cartridge (22), wherein 
said hydrogel comprises a dry hydrogel (P 0108, line 8).  
With regard to claim 22, Huitema discloses a staple cartridge (22), wherein said hydrogel (P 0104) comprises polyalkylene oxides, polysaccharides, esters, aliphatic esters, orthoesters, phosphoesters, carbonates, urethanes, ethers, amides, phenolics, and combinations thereof (see P 0104, line 17 these are eqquivalent). 
With regard to claim 23, Huitema discloses a staple cartridge (22),  comprising: a cartridge deck (28); a longitudinal slot (P 0090, line) extending from a proximal end to a distal end through said cartridge deck (28); staple cavities (30) defined in said cartridge deck (28); staples (P 0004, line 17) removably stored in said staple cavities (30); and a tissue thickness compensator (36) removably adhered to said cartridge deck (28), wherein said tissue thickness compensator (36) is configured to support tissue, wherein said tissue thickness compensator comprises a biocompatible layer and a hydrogel (a hydrogel  P 0104, line 11), wherein said hydrogel is configured to expand and absorb tissue fluids, and wherein said hydrogel provides compression to the tissue during expansion.  
With regard to claim 24, Huitema discloses a staple cartridge (22), wherein said hydrogel comprises a dry hydrogel (hydrogel P 0104, line 11).  
  With regard to claim 25, Huitema discloses a staple cartridge (22), wherein said hydrogel comprises polyalkylene oxides, polysaccharides, esters, aliphatic esters, orthoesters, phosphoesters, carbonates, urethanes, ethers, amides, phenolics, and combinations thereof (see P 0104, line 17 these are equivalent).

Conclusion
8.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
12/1/2022